           Case 2:19-mc-00118-WBS-DB Document 27 Filed 04/09/21 Page 1 of 4



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:19-MC-00118-WBS-DB
12                 Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $7,520.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
     APPROXIMATELY $7,600.00 IN U.S.
16   CURRENCY, and
17   APPROXIMATELY $7,500.00 IN U.S.
     CURRENCY,
18
                   Defendants.
19

20          It is hereby stipulated by and between the United States of America and potential claimant

21 Deangelo Tines (“claimant”), by and through their respective counsel, as follows:

22          1.     On or about April 23, 2019, claimant filed a claim in the administrative forfeiture

23 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $7,520.00 in U.S.

24 Currency, Approximately $7,600.00 in U.S. Currency, and Approximately $7,500.00 in U.S. Currency

25 (hereafter “defendant currency”), which were seized on February 6, 2019 and February 14, 2019.

26          2.     The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

27 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

28 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant
                                                      1
                                                                               Stipulation and Order to Extend Time
            Case 2:19-mc-00118-WBS-DB Document 27 Filed 04/09/21 Page 2 of 4



 1 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 5 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 6 parties. That deadline was July 22, 2019.

 7          4.      By Stipulation and Order filed July 23, 2019, the parties stipulated to extend to October

 8 21, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          5.      By Stipulation and Order filed October 21, 2019, the parties stipulated to extend to

12 November 20, 2019, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

14 subject to forfeiture.

15          6.      By Stipulation and Order filed November 22, 2019, the parties stipulated to extend to

16 January 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture

17 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

18 subject to forfeiture.

19          7.      By Stipulation and Order filed January 17, 2020, the parties stipulated to extend to March

20 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

21 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

22 forfeiture.

23          8.      By Stipulation and Order filed March 17, 2020, the parties stipulated to extend to May 15,

24 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

25 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

26 forfeiture.

27          9.      By Stipulation and Order filed May 13, 2020, the parties stipulated to extend to July 14,

28 2020, the time in which the United States is required to file a civil complaint for forfeiture against the
                                                        2
                                                                                Stipulation and Order to Extend Time
            Case 2:19-mc-00118-WBS-DB Document 27 Filed 04/09/21 Page 3 of 4



 1 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 2 forfeiture.

 3          10.     By Stipulation and Order filed July 13, 2020, the parties stipulated to extend to September

 4 11, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          11.     By Stipulation and Order filed September 8, 2020, the parties stipulated to extend to

 8 November 10, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          12.     By Stipulation and Order filed November 12, 2020, the parties stipulated to extend to

12 December 10, 2020, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

14 subject to forfeiture.

15          13.     By Stipulation and Order filed December 10, 2020, the parties stipulated to extend to

16 January 8, 2021, the time in which the United States is required to file a civil complaint for forfeiture

17 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

18 subject to forfeiture.

19          14.     By Stipulation and Order filed January 8, 2021, the parties stipulated to extend to

20 February 8, 2021, the time in which the United States is required to file a civil complaint for forfeiture

21 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

22 subject to forfeiture.

23          15.     By Stipulation and Order filed February 8, 2021, the parties stipulated to extend to April

24 9, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

25 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

26 forfeiture.

27          16.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

28 to May 10, 2021, the time in which the United States is required to file a civil complaint for forfeiture
                                                      3
                                                                                Stipulation and Order to Extend Time
           Case 2:19-mc-00118-WBS-DB Document 27 Filed 04/09/21 Page 4 of 4



 1 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 2 subject to forfeiture.

 3          17.    Accordingly, the parties agree that the deadline by which the United States shall be

 4 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 5 alleging that the defendant currency is subject to forfeiture shall be extended to May 10, 2021.

 6 Dated: 4/8/2021                                       PHILLIP A. TALBERT
                                                         Acting United States Attorney
 7
                                                 By:     /s/ Kevin C. Khasigian
 8                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 9

10 Dated: 4/8/2021                                       /s/ Stephana Femino
                                                         STEPHANA FEMINO
11                                                       Attorney for potential claimant
                                                         Deangelo Tines
12
                                                         (Signature authorized by phone)
13

14          IT IS SO ORDERED.

15 Dated: April 8, 2021

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
                                                                              Stipulation and Order to Extend Time
